DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 08 June 2022, wherein: 
Claims 1-3, 16, and 17 are amended.
Claims 4-6, 8-15, 18, and 19 are original.
Claim 21 is previously presented.
Claims 7 and 20 are canceled.
Claims 1-6, 8-19, and 21 are pending.

Information Disclosure Statement
The issues with respect to the information disclosure statement filed 10 December 2020 and documents filed 9 December 2020 identified in the Office Action mailed 11 May 2022 are maintained and incorporated by reference herein.  They are reproduced below for Applicant’s convenience.

The information disclosure statement filed 10 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Each non-patent literature citation in the IDS that is covered by either an X or a strikethrough has the following issues.  In particular, the majority of these documents have only the first page submitted along with having either text, figures and tables, or a combination of text with figures and tables that are blurry and illegible.  Many of these documents also have been cut off at the right margin.  

It is further noted that approximately 50 non-patent literature documents were also filed on 09 December 2020 without an information disclosure statement.  Additionally, nearly all of these documents have the same issues as those identified with the IDS filed 10 December 2020.  At least one of these documents is also blank.

Claim Objections
Claims 1-6, 8-19, and 21 are objected to because of the following informalities:  
The claims are inconsistently formatted.  Claims 1 and 16 have been amended to include multiple new limitations that are not separated by starting each limitation on a new line like the other limitations in the claims.  Uniformity is recommended.  
Dependent claims 2-6, 8-15, 17-19, and 21 inherit the deficiencies of their respective parent claims, and thus are objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 17, it is unclear how the limitations “the at least one physiological feature being affected by the level of anxiety in the subject” and “the at least one context feature being relevant to determination of the current user state” further limit independent claims 1 and 16.  The broadest reasonable interpretation of these limitations could include the subject matter previously required by the parent claim, or alternatively could include additional subject matter, based on the apparent equivalent, but not identical, claim language.  However, it is further unclear what additional subject matter would be included in these limitations.  For the purposes of compact prosecution, these limitations are interpreted as redundant of at least the limitations “determine, using the physiological signal, a respective statistical prediction of anxiety in each of the plurality of possible user states” and “determine a current user state from a plurality of possible user states, based on the at least one context signal”, respectively, in independent claims 1 and 16. Dependent claims 3 and 18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The terms “a first defined smoothing window length” and “a second defined smoothing window length” in claim 3 are relative terms which renders the claim indefinite. The terms “a first defined smoothing window length” and “a second defined smoothing window length” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the specification merely recites that these two “defined” window lengths may be determined based on experimental or empirical testing (see para. 72 and 74 of the specification) causing these window lengths to be unbounded as one of ordinary skill in the art must perform undue experimentation to “define” each window length.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which each claim depends, or for failing to include all the limitations of the claim upon which each claim depends.  Claims 6 and 19 each recite that the user state detector determines the current user state using a modified Kalman filter.  However, independent claims 1 and 16 have been amended to recite that the multiple model filter is implemented using: a plurality of modified Kalman filters corresponding to the plurality of possible user states; and a model configured to mix state estimates outputted from the plurality of modified Kalman filters to output the respective statistical prediction of anxiety in each of the plurality of possible user states which is a definition of an IMM Kalman filter.  Thus, claims 6 and 19 do not further limit independent claims 1 and 16, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites that the multiple model filter is an interactive multiple model (IMM) filter.  However, independent claim 1 has been amended to recite that the multiple model filter is implemented using: a plurality of modified Kalman filters corresponding to the plurality of possible user states; and a model configured to mix state estimates outputted from the plurality of modified Kalman filters to output the respective statistical prediction of anxiety in each of the plurality of possible user states which is a definition of an IMM filter.  Thus, claim 21 does not further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1-6, 8-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a product and a method which fall under the four statutory categories (i.e., process and system) (STEP 1: YES).
However, the instant claims recite receiving at least one physiological signal, the physiological signal representing physiological information from the subject; receiving at least one context signal; implementing a user state detector to determine a current user state from a plurality of possible user states, based on the at least one context signal; implementing a multiple model filter to determine, using the physiological signal, a respective statistical prediction of anxiety in each of the plurality of possible user states, wherein the multiple model filter is implemented using: a plurality of modified Kalman filters corresponding to the plurality of possible user states; and a model configured to mix state estimates outputted from the plurality of modified Kalman filters to output the respective statistical prediction of anxiety in each of the plurality of possible user states; implementing an anxiety detector to output an anxiety indication, based on a weighting of the respective statistical predictions using the determined current user state, the anxiety indication representing a current or expected level of anxiety in the subject; and providing output dependent on the anxiety indication.  The claims further recite process the at least one physiological signal to extract at least one physiological feature from other signals contained in the at least one physiological signal, the at least one physiological feature being affected by the level of anxiety in the subject; and process the at least one context signal to extract at least one context feature from other signals contained in the at least one context signal, the at least one context feature being relevant to determination of the current user state; wherein the user state detector determines the current user state based on the at least one context feature extracted from the at least one context signal; and wherein the multiple model filter determines the respective statistical predictions based on the at least one physiological feature extracted from the at least one physiological signal; process the at least one physiological signal to extract the at least one physiological feature by calculating a trend using a first defined smoothing window length; and process the at least one context signal to extract the at least one context feature by calculating a moving standard deviation using a second defined smoothing window length; or wherein the at least one physiological signal comprises a heart rate signal, wherein the at least one context signal comprises an acceleration signal, and wherein the plurality of possible user states includes a first user state where the user is in motion and a second user state where the user is not in motion; or wherein the user state detector determines the current user state using a modified Kalman filter; or wherein the multiple model filter determines the respective statistical prediction of anxiety using a respective modified Kalman filter matched to each respective possible user state; or wherein the provided output is a visual output that is responsive to the current or expected level of anxiety in the subject; or wherein the multiple model filter is an interactive multiple model (IMM) filter.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, and outputting the results of the collection and analysis.  Additionally, the steps identified above also amount to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components.  Furthermore, implementing a user state detector and a multiple model filter to perform their respective determining steps, implementing an anxiety detector to output the anxiety indication, and identifying the multiple model filter as an interactive multiple model filter amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in MPEP 2106.04(a)(2)(I)(C).  Thus, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), an output device (claims 1 and 16), a memory (claim 1), a processor (claim 1), a first sensor (claims 1 and 16), a feature extractor (claims 2 and 17), a heart rate monitor (claims 5 and 18), an accelerometer (claims 5 and 18), a context sensor (claim 8), an external system (claim 9), a display screen (claim 10), a portable electronic device (claim 11), claim a wearable electronic device (claim 12), a virtual reality device (claim 13), cloud computing (claim 14), an application programming interface (API) on a server (claim 15), and an electronic device (claim 16) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 3A, 3B, and 5 merely illustrate the elements as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 3, 46, 53, 55-59, 90-97 and 135-139.  For instance, para. 91-94 identifies that the processing may be any suitable computing device.  This is also evidenced by the manner in which some of these elements are claimed.  For example, at least claims 11-13 identify that the system is not unique to a particular device and at least claims 14-15 identify that the instructions are executable by the processor via different common processing modalities.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the limitations of the claims both individually, and as a whole, are wholly focused on collecting information, analyzing the information, and outputting the results of the collection and analysis merely recited to be performed by at least one processor and a memory.  Thus, the inclusion of the processor and memory merely identify a field of use of executing the steps in a computer environment.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in at least Fig. 3A, 3B, and 5 and para. 3, 46, 53, 55-59, 90-97 and 135-139 of the specification.  Furthermore, the sensing devices (i.e., first sensor, heart rate monitor/sensor, accelerometer, context sensor) as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution data gathering in conjunction with a law of nature or abstract idea).  This is evidenced by at least para. 3-6 of the specification which identify that the sensing devices are ancillary to the focus of the claimed invention which is on the analysis of the collected data.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the preamble of the independent claims recite that the claims are for providing output based on detection of anxiety in a subject, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite computer components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, the sensing devices (i.e., first sensor, heart rate monitor/sensor, accelerometer, context sensor) as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution data gathering in conjunction with a law of nature or abstract idea).  This is evidenced by at least para. 3-6 of the specification which identify that the sensing devices are ancillary to the focus of the claimed invention which is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.”  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification as identified above.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-6, 8-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli, in view of Kushki et al. (US 2016/0000365, hereinafter referred to as Kushki).

Regarding claims 1 and 16, Tzvieli teaches a system (claim 1) and a method, implemented in an electronic device (claim 16), for providing output based on detection of anxiety in a subject (Tzvieli, para. 64, “a physiological response may refer to a manifestation of an emotional response, such as… anxiety…”), the method comprising:
receiving at least one physiological signal, from a first sensor coupled to the electronic device, the physiological signal representing physiological information from the subject (Tzvieli, para. 248, “the processor is further configured to: (i) receive one or more values indicative of at least one of the following parameters of the user: heart rate, heart rate variability, galvanic skin response, respiratory rate, and respiratory rate variability”); 
receiving at least one context signal (Tzvieli, para. 248, “the processor is further configured to: receive (i) one or more values indicative of at least one of the following: whether the user touched at least one of the eyes, whether the user is engaged in physical activity, and an environmental parameter”); 
implementing, in the electronic device, a user state detector to determine a current user state from a plurality of possible user states, based on the at least one context signal (Tzvieli, para. 248, “(ii) generate one or more of the feature values based on the one or more values.”); 
implementing, in the electronic device, a multiple model filter para. 278, “multiple models may be generated utilizing different training sets of data. For example, different models may be created to detect different types of irregular physiological responses, to detect irregular physiological responses to different types of sensitive data, and/or to detect irregular physiological responses when the user is in a certain emotional state and/or under certain environmental conditions.”) to determine, using the physiological signal, a respective statistical prediction of anxiety in each of the plurality of possible user states (Tzvieli, para. 78, “detecting a physiological response based on thermal measurements may involve utilization of machine learning methods. In these embodiments, the processor is configured to detect the physiological response by generating feature values based on the thermal measurements (and possibly other values), and/or values derived therefrom (e.g., statistics of the measurements).  The processor then utilizes a machine learning-based model to calculate, based on the feature values, a value that is indicative of whether, and/or to what extent, the user is experiencing the physiological response (or is about to experience, such as in the case of an onset of an allergic reaction). Optionally, the value calculated by the processor is indicative of the probability that the user had the physiological response.”), wherein the multiple model filter is implemented using: a plurality of filters corresponding to the plurality of possible user states; and a model configured to mix state estimates outputted from the plurality of  filters to output the respective statistical prediction of anxiety in each of the plurality of possible user states (Tzvieli, para. 278, “multiple models may be generated utilizing different training sets of data.  For example, different models may be created to detect different types of irregular physiological responses, to detect irregular physiological responses to different types of sensitive data, and/or to detect irregular physiological responses when the user is in a certain emotional state and/or under certain environmental conditions.”  Para. 349, “the appropriate model is selected from among multiple models generated from THROI taken while the user (and/or other users) had the physiological response while in environments in which different THENV were measured. Thus, by being generated based on THROI taken in different environmental conditions, each of the models may be able to account for the effect of the specific environmental conditions to which it corresponds.”  As these multiple models are operating together, they are considered together as an interactive multiple model (IMM) filter.); 
implementing, in the electronic device, an anxiety detector to output an anxiety indication, based on a weighting of the respective statistical predictions using the determined current user state, the anxiety indication representing a current or expected level of anxiety in the subject (Tzvieli, para. 90, “the processor provides one or more of the values mentioned above as an output indicative of the extent of the physiological response, based on an input that comprises thermal measurements from one or more ROIs.”); and 
providing output, via an output device of the electronic device, dependent on the anxiety indication (Tzvieli, para. 91, “determination that a user had a certain physiological response (e.g., an allergic reaction or stress that reaches a certain level), in some embodiments, an indication indicative of the extent of the physiological response may be provided to the user and/or to a third party.”).
Tzvieli does not explicitly teach using a modified Kalman filter.
However, in an analogous art, Kushki teaches using a modified Kalman filter for feature extraction and to update the state model (See Kushki at at least para. 7 and 8 as well as para. 64 which recites that “[a]t every time point, the Kalman filter operates in two phases.  In the first phase, a system equation modeling time dynamics of the state is used to predict the state variable based on previous estimates.  During the second phase, observed measurements are used to further refine the state measurements.  The second phase relies on a measurement equation which relates the state variable to the measurements.  This step also produces a set of residuals (also referred to as ‘innovations’) that quantify how closely the measurement matches the state prediction.  These residuals may be used to detect deviations from the baseline model.” and para. 79 which recites “a modified version of the Kalman filter may be used that allows for incorporation of multiple models ( e.g., baseline and arousal). This modified filter essentially changes the "uncertainty" associated with the measurement to achieve this purpose. In particular, the uncertainty associated with measurement is increased during an arousal state. This allows the filter to eliminate the influence of the measurements on system estimates when a model change occurs, essentially making the filter robust to computational difficulties that arise with the traditional Kalman filter during model changes.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the modified Kalman filter of Kushki in the machine-learning algorithm of Tzvieli so that the multiple model filter determines the respective statistical prediction of anxiety in each of the plurality of possible user states using a modified Kalman filter corresponding to the plurality of possible user states because it involves only routine skill in the art to replace one mathematical technique with another to achieve similar results, particularly when the mathematical technique, Kalman filter, is commonly used and modified for each individual application.  

Regarding claims 2 and 17, Tzvieli teaches the system of claim 1 and the method of claim 16, further comprising implementing, in the electronic device, a feature extractor to:
process the at least one physiological signal to extract at least one physiological feature from other signals contained in the at least one physiological signal (Tzvieli, para. 55, “There are various methods that may be used to process the raw values, such as analog signal processing, digital signal processing, and various forms of normalization and feature extraction.”  Para. 140, “The following is an example of how some of the embodiments may be utilized to obtain values of a physiological signal that has periodic features, such as pulse or respiration. Optionally, in these embodiments, the thermal camera(s) may include multiple sensing elements, and a computer may extract temporal signals for individual pixels inside ROI1 and/or ROI2, and/or extract temporal signals for pixel clusters inside ROI1 and/or ROI2, depending on the movement and the noise level.), the at least one physiological feature being affected by the level of anxiety in the subject (This is inherent in and redundant of determining anxiety based on physiological features as claimed in independent claims 1 and 16. In particular, this limitation is redundant of at least the limitation “determine, using the physiological signal, a respective statistical prediction of anxiety in each of the plurality of possible user states” in independent claims 1 and 16.); and 
process the at least one context signal to extract at least one context feature from other signals contained in the at least one context signal (Tzvieli, para. 55, “There are various methods that may be used to process the raw values, such as analog signal processing, digital signal processing, and various forms of normalization and feature extraction.”  Para. 86, “the additional inputs may include values indicative of user activity, such as inputs from a movement sensor and/or an accelerometer.”  para. 248, “(ii) generate one or more of the feature values based on the one or more values.”  As identified in para. 55, feature extraction is a method that may be used in Tzvieli to generate one or more of the feature values based on the one or more raw values, wherein the values include values from the at least one context signal (i.e., signal from a movement sensor and/or accelerometer.).), the at least one context feature being relevant to determination of the current user state (This is inherent in and redundant of determining anxiety based on physiological features as claimed in independent claims 1 and 16.  In particular, this limitation is redundant of at least the limitation “determine a current user state from a plurality of possible user states, based on the at least one context signal” in independent claims 1 and 16.  It is further inherent and redundant based on the knowledge of one ordinary skill in the art who would understand that a “context feature” is a term of the art and is by definition contextually relevant to the determination of the current user state.); 
wherein the user state detector determines the current user state based on the at least one context feature extracted from the at least one context signal (Tzvieli, para. 86, “When detecting a physiological response based on thermal measurements, in some embodiments, additional inputs other than the thermal measurements may be utilized.  In one example, the additional inputs comprise values of one or more environmental parameters corresponding to the state of the environment in which the thermal measurements were taken. Optionally, the one or more environmental parameters  describe at least one of the following: a temperature of the environment, a level of precipitation in the environment, a level of illumination in the environment (e.g., as measured in lux), wind speed in the environment, an extent at which the environment is overcast. In another example, the additional inputs may include values indicative of user activity, such as inputs from a movement sensor and/or an accelerometer.” Para. 89, “at least some of the various additional inputs described above (e.g., environmental measurements, activity measurements, physiological signals, values describing the user, and/or indications of touching ROIs and/or moving the frame relative to the head) may be utilized to generate corresponding feature values that are utilized to generate a machine learning-based model used to detect the physiological response.”); and 
wherein the multiple model filter determines the respective statistical predictions based on the at least one physiological feature extracted from the at least one physiological signal (Tzvieli, para. 78, “detecting a physiological response based on thermal measurements may involve utilization of machine learning methods. In these embodiments, the processor is configured to detect the physiological response by generating feature values based on the thermal measurements (and possibly other values), and/or values derived therefrom (e.g., statistics of the measurements).  The processor then utilizes a machine learning-based model to calculate, based on the feature values, a value that is indicative of whether, and/or to what extent, the user is experiencing the physiological response (or is about to experience, such as in the case of an onset of an allergic reaction). Optionally, the value calculated by the processor is indicative of the probability that the user had the physiological response.”).

Regarding claim 3, Tzvieli teaches the system of claim 2.
Tzvieli does not explicitly teach wherein the instructions, when executed, further cause the system to implement the feature extractor to: process the at least one physiological signal to extract the at least one physiological feature by calculating a trend using a first defined smoothing window length; and process the at least one context signal to extract the at least one context feature by calculating a moving standard deviation using a second defined smoothing window length.
However, in an analogous art, Kushki teaches wherein the instructions, when executed, further cause the system to implement the feature extractor: 
process the at least one physiological signal to extract the at least one physiological feature by calculating a trend using a first defined smoothing window length (Kushki, para. 72-73, “sympathetic and para-sympathetic changes in R-R intervals are relatively slow-varying.  As such, a slowly-varying R-R trend may be calculated as the average of R-R intervals in overlapping windows in time:                                                
                            
                                
                                    y
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    W
                                
                            
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        k
                                        -
                                        W
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            R
                                            R
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     .  In the above equation,                         
                            
                                
                                    {
                                    
                                        
                                            R
                                            R
                                        
                                        
                                            t
                                        
                                    
                                    }
                                
                                
                                    t
                                    =
                                    0
                                
                                
                                    T
                                
                            
                        
                     are the R-R intervals extracted from the ECG signal, and W is the window length of the running average used for computing the R-R trend.” Para. 137-140 with Fig. 6a, 6b, and 7 identify the effects of trend parameters, and in particular the effects of a defined smoothing window length in relation to extracting the at least one physiological feature.  Para. 138 explicitly identifies the window length is defined as 15 seconds.).  
The examples in Kushki use “a slowly varying R-R trend generated as a moving average of the R-R sequence extracted from the ECG record.” Kushki at para. 149.  Thus, the running average recited in para. 73 is a moving average.  Para. 144 and 145 identify that a standard deviation is determined with the average.  Thus, the standard deviation determined in Kushki is also a moving standard deviation using a defined smoothing window length.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving standard deviation using a defined smoothing window length of Kushki into Tzvieli to process the at least one context signal to extract the at least one context feature because it involves only routine skill in the art to further apply the statistical calculations to additional features beyond physiological features, such as context features, to achieve similar results.

Regarding claims 4, 5, and 18, Tzvieli teaches the system of claim 1 and the method of claim 17, wherein the at least one physiological signal comprises a heart rate signal received from a heart rate sensor coupled to the electronic device (Tzvieli, at least para. 141-142 disclose how a heart rate signal is received from a sensor coupled to the electronic device.), wherein the at least one context signal comprises an acceleration signal received from an accelerometer coupled to the electronic device (Tzvieli, para. 335, “the movement sensor or camera may also provide data useful to estimate the user's physical activity level”), and wherein the plurality of possible user states includes a first user state where the user is in motion and a second user state where the user is not in motion (Tzvieli, para. 248, “(i) receive one or more values indicative of at least one of the following: whether the user touched at least one of the eyes, whether the user is engaged in physical activity”.  Values representing the physical activity level of the user necessarily include a first user state where the user is in motion and a second user state where the user is not in motion.  See, for example Tzvieli at para. 87 which identifies that “these inputs may be utilized in order to rule out false positives in which ROIs may display an increase in temperature that is not due to the physiological response (e.g., not due to an allergic reaction), such as… temperature increases due to the user's activity (e.g., while running or exercising).”).

Regarding claims 6 and 19, Tzvieli teaches the system of claim 1 and the method of claim 16, wherein the user state detector determines the current user state (see rejection of claims 1 and 16, above).
Tzvieli does not explicitly teach using a modified Kalman filter.
However, in an analogous art, Kushki teaches using a modified Kalman filter for feature extraction and to update the state model (See Kushki at at least para. 7 and 8 as well as para. 64 which recites that “[a]t every time point, the Kalman filter operates in two phases.  In the first phase, a system equation modeling time dynamics of the state is used to predict the state variable based on previous estimates.  During the second phase, observed measurements are used to further refine the state measurements.  The second phase relies on a measurement equation which relates the state variable to the measurements.  This step also produces a set of residuals (also referred to as ‘innovations’) that quantify how closely the measurement matches the state prediction.  These residuals may be used to detect deviations from the baseline model.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modified Kalman filter of Kushki into Tzvieli to apply it to determine the current user state because it involves only routine skill in the art to further apply the modified Kalman filter to additional features beyond physiological features, such as context features, to achieve similar results.  

Regarding claims 8 and 9, Tzvieli teaches the system of claim 1, wherein at least one of the at least one context signal is received from a context sensor of the system or from an external system (Tzvieli, para. 194, “an external source may provide indication based on determining the location of the user. For example, the user's location may be determined based on GPS, cellphone transmissions, and/or Wi-Fi transmissions. Additionally, an external database that includes data about the real-time presence of various allergens (e.g., dust or pollen) may be queried in order to determine whether the user is likely exposed to a potential allergen.” para. 301, “a non-optical sensor physically coupled to the HMO, such as a movement sensor”; para. 335, “the system may utilize at least one of the following sensors and/or data sources to better differentiate between the components: (i) a wearable device that does not measure the face of the user to detect the physiological response, such as a smart shirt to measure pulse and breathing rate and detect stress, or a smartwatch/smart bracelet/smart band equipped with various sensors to measure various physiological, environmental, and behavioral parameters; (ii) a sensor to measure the environment temperature (such as an outward thermal camera, or an environment thermometer), sensors to measure radiating sources (such as image processing of objects in/affective the environment to locate the sun or a nearby heater), and/or data about a nearby air conditioning diffuser optionally received from an Internet of Things (IoT) network; (iii) a movement sensor (such as a gyroscope and/or an accelerometer) or a camera to capture occurrences of rubbing/scratching/touching/massaging the ROI, which usually change TM (e.g., an inward facing CMOS camera mounted to the HMS to capture occurrences where the user touches the ROI, an animal such as an insect or a licking dog touches the ROI, and/or an object such as a cloth or water touch the ROI and as a result changes T ROI) ; the movement sensor or camera may also provide data useful to estimate the user's physical activity level; (iv) a thermometer to measure body temperature, such as in the ear thermometer or a smartwatch with a thermometer; and (v) analyzing credit card movements, analyzing web activities, utilizing image processing, and/or utilizing speech analysis to identify products consumed by the user. The additional sensors may or may not be physically connected to the HMS.”).

Regarding claim 10, Tzvieli teaches the system of claim 1, wherein the output device is a display screen (Tzvieli, para. 406, “user interface 404 may include one or more of the following components: (i) an image generation device, such as a video display, an augmented reality system, a virtual reality system, and/or a mixed reality system”.  See also para. 58 for a more extensive description list of a display utilized by the system of Tzvieli.) and the provided output is a visual output that is responsive to the current or expected level of anxiety in the subject (Tzvieli, para. 92, “the indication indicative of an extant of a physiological response may be provided to the user via one or more forms of user interfaces.  Optionally, the indication is given in the form of an alert that draws the user’s attention to the fact he/she is experiencing the physiological response, the extant of the physiological response, and/or that the physiological response is imminent…  the indication is given in the form of images and/or video presented on a display of the HMS (e.g., images depicting values and/or icons representing an extent of the physiological response).”).

Regarding claims 11-13, Tzvieli teaches the system of claim 1, wherein the system is implemented in a portable electronic device, a wearable device, or a virtual reality device (Tzvieli, Fig. 1a-12 illustrate the system as worn on the head of the user; para. 267, “the HMD may display text, images, and/or video. Optionally, the HMD may be a virtual reality display, an augmented reality display, or a mixed-reality display. Optionally, the HMD is designed such that only a user who wears the HMD can view the sensitive data displayed on the HMD.”  Para. 296, “head mounted system HMS 105, which includes a head mounted display (HMD)”).

Regarding claim 14, Tzvieli teaches the system of claim 1, wherein the instructions are executable by the processor via cloud computing (Tzvieli, para. 53, “the processor may be remote from the user, such as a processor in a server via communication network, and a processor in a cloud computer accessed via the Internet.”).

Regarding claim 21, Tzvieli teaches the system of claim 1, wherein the multiple model filter is an interactive multiple model (IMM) filter (Tzvieli, para. 278, “multiple models may be generated utilizing different training sets of data.  For example, different models may be created to detect different types of irregular physiological responses, to detect irregular physiological responses to different types of sensitive data, and/or to detect irregular physiological responses when the user is in a certain emotional state and/or under certain environmental conditions.”  Para. 349, “the appropriate model is selected from among multiple models generated from THROI taken while the user (and/or other users) had the physiological response while in environments in which different THENV were measured. Thus, by being generated based on THROI taken in different environmental conditions, each of the models may be able to account for the effect of the specific environmental conditions to which it corresponds.”  As these multiple models are operating together, they are considered together as an interactive multiple model (IMM) filter.).

Claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli in view of Kushki as applied to claim 1 above, further in view of Lane1.

Regarding claim 15, Tzvieli teaches the system of claim 1, wherein the instructions are executable by the processor via communication with a server (Tzvieli, para. 53, “the processor may be remote from the user, such as a processor in a server accessed via a communication network”; para. 119, “The processor 16 may be located on the user's face, may be worn by the user, and/or may be located in a distance from the user, such as on a smartphone, a personal computer, a server, and/or on a cloud computer. The wearable processor 16 may communicate with the nonwearable processor 17 using any appropriate communication techniques.” Para. 403, “The computer (400, 410) may be implemented in various ways, such as, but not limited to, a server, a client, a personal computer, a set-top box (STB), a network device, a handheld device (e.g., a smartphone), computing devices embedded in wearable devices (e.g., a smartwatch or a computer embedded in clothing), computing devices implanted in the human body, and/or any other computer form capable of executing a set of computer instructions. Further, references to a computer include any collection of one or more computers that individually or jointly execute one or more sets of computer instructions to perform any one or more of the disclosed embodiments.” para. 408, “instructions are transmitted from a website, server”).
Thus, while Tzvieli does not explicitly teach that the instructions are executable by the processor via an application programming interface (API) on a server, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the instructions in Tzvieli to be executable by the processor via an application programming interface (API) on a server because an API is a common means of executing instructions from a server (Lane, pg. 1, “While web APIs have a relatively brief history, it’s resulted in them being behind almost every aspect of how we do business online.  When you hear the acronym “API” or its expanded version “Application Programming Interface,” it is almost always in reference to our modern approach, in that we use HTTP to provide access to machine readable data in a JSON or XML format, often simply referred to as “web APIs.” APIs have been around almost as long as computing, but modern web APIs began taking shape in the early 2000s.”).  Thus, it is merely the use of a known technique in similar products to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 12 September 2022, with respect to the drawings objection have been fully considered.  The amendment to Fig. 2 obviates the objection.  Therefore, the drawings objection has been withdrawn. 

Applicant’s arguments, filed 12 September 2022, with respect to the specification objections have been fully considered.  The amendments to the specification obviate the objections.  Therefore, these objections have been withdrawn.  However, Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Applicant is also reminded that the issues regarding the IDS filed 10 December 2020 and the numerous non-patent literature documents filed 9 December 2020 have not been addressed.

Applicant's remaining arguments, filed 12 September 2022, have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts that claims 2 and 17 have been amended to overcome the rejection.
Examiner respectfully disagrees.  The added language to claims 2 and 17 do not affect the interpretation of each respective claim such that the indefiniteness rejection is overcome because the added language “process the at least one physiological/context signal” is already implied in the “implement a feature extractor to extract” language.  One of ordinary skill in the art would understand that a signal is processed to extract a feature from the signal.  Thus, the rejection stands.
Applicant also asserts, with respect to claim 3, that the specification describes the use of a smoothing window at least in para. 71-74 and 85 and provides the results of empirical testing para. 116-122 corresponding to Fig. 8, 9, and 12.
Examiner respectfully disagrees.  Para. 74 explicitly states that the window size may be determined using experimental or empirical testing.  Additionally, Fig. 8 is a chart representing the effect of the acceleration smoothing window parameter on performance.  Fig. 9 is a chart representing the effect of the innovation window width parameter on performance.  Fig. 12 is a chart representing the effect of the innovation window length parameter on performance.  Thus, these figures are merely representing the results of applying window parameters and do not provide or indicate the bounds of a first or second “defined smoothing window length”.  Thus, a “first defined smoothing window length” and a “second defined smoothing window length” are correctly identified as relative terms.
Applicant follows with asserting that the disclosure is enabling for claim 3.
Examiner respectfully disagrees.  Enablement is an issue under 35 USC 112(a).  Claim 3 is rejected under 35 USC 112(b) indefinite which is distinctly different.  Thus, Applicant’s argument is moot with respect to the rejection under 35 USC 112(b), and is therefore not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that claim 1 does not fall under the abstract idea grouping of certain methods of organizing human activity because the claim involves receiving signals from electronic sensors, processing the signals using specific computations, and providing an output based on specific computations.
Examiner respectfully disagrees.  As identified in the rejection above, merely collecting information (receiving signals), analyzing the information (processing the signals using specific computations), and outputting the results of the collection and analysis (providing an output based on specific computations) specifically falls under the abstract idea groupings of certain methods of organizing human activity and mental processes.  The mere use of electronic sensors is explicitly addressed in Step 2A, Prong 2 and Step 2B as merely adding insignificant extrasolution activity to the judicial exception.
Applicant also asserts that claim 1 does not fall under the abstract idea grouping of mental processes because the computations include the implementation of a multiple model filter that includes a plurality of modified Kalman filters.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support and is not persuasive.
Applicant also asserts that claim 1 does not fall under the abstract idea grouping of mathematical concepts because claim 1 has been amended to clarify that the multiple model filter is implemented using specific components such as a plurality of modified Kalman filters and model to mix state estimates.
Examiner respectfully disagrees.  The rejection has been updated to address the amendments to the claims.  The clarification as identified by Applicant merely further explicitly identifies the mathematical concepts and provides further evidence that the claims do in fact fall under the abstract idea grouping of mathematical concepts.
Applicant follows with asserting that claim 1 is similar to Example 38 of the Subject Matter Eligibility Examples issued under 2019 PEG.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support and is not persuasive.  Additionally, Example 38 is merely an example to further understanding and is not precedential. Additionally, contrary to Applicant's assertions, the instant amended claim 1 is wholly unrelated to Example 38.  As identified above, the amendments to claim 1 merely further explicitly identify the mathematical concepts and provides further evidence that the claims do in fact fall under the abstract idea grouping of mathematical concepts.
Applicant then asserts that the claims do not recite any abstract idea grouping and therefore should be found patent eligible.  Applicant also asserts that Applicant’s silence regarding the analysis under Step 2A, Prong 2 and Step 2B is not a concession regarding the findings in the rejection.
Examiner respectfully disagrees.  As identified in the rejection above, the claims recite all three abstract idea groupings under Step 2A, Prong 1, do not include additional elements that integrate the judicial exception into a practical application as determined by the analysis under Step 2A, Prong 2, and are directed to a judicial exception without significantly more as determined by the analysis under Step 2B.  

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant asserts that Tzvieli does not teach the newly amended claim 1.
Examiner respectfully disagrees.  The rejections have been updated under 35 USC 103 to address the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            
/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                            


    
        
            
        
            
    

    
        1 Lane, K. (2019, October 10). Intro to APIs: History of APIs. Postman Blog. Retrieved May 6, 2022, from https://blog.postman.com/intro-to-apis-history-of-apis/